DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2 are amended due to Applicant's amendment dated 03/29/2022.  Claims 1-16 are pending.
Response to Amendment
The rejection of claims 1-10 and 13-16 under 35 U.S.C. 103 as being unpatentable over Chen et al. CN 101164770 A—English translation obtained from Global Dossier, hereinafter “Chen”—in view of Mukhopadhyay, S. “National and synthetic fibres for composite nonwovens.” Composite non-woven materials (2014): 20-29. (“Mukhopadhyay”), Tallury et al. US 2015/0247262 A1 (“Tallury”), Xiang et al. US 2006/0216506 A1 (“Xiang”), and Kim, Byung Kyu, et al. “Polyurethane ionomers having shape memory effects.” Polymer 39.13 (1998): 2803-2808. (“Kim”) is overcome due to the Applicant’s amendment dated 03/29/2022. The rejection is withdrawn. 
The rejection of claims 1-12 and 15-16 under 35 U.S.C. 103 as being unpatentable over Chen in view of Mukhopadhyay, Tallury, Xiang,  and Nagata, Minoru, and Y.U. Yamamoto “Synthesis and characterization of photocrosslinked poly(ε-caprolactone)s showing shape-memory properties” Journal of Polymer Science Part A: Polymer Chemistry 47.9 (2009): 2422-2433 (“Nagata”) is overcome due to the Applicant’s amendment dated 03/29/2022. The rejection is withdrawn. 
Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 11-13 of the reply dated 03/29/2022 with respect to the rejection of claims 1-16 have been fully considered, but they are not persuasive.
Applicant's argument –Applicant argues that Chen (English translation of CN 101164770 A) states that the material of the polymeric composite material can be distorted by bending or the material can assume a crimped configuration rather than obtaining a helical configuration upon elongation, as required by the claims.
Examiner's response –As discussed below and as discussed in the previous Office Action, an inherency argument is made to teach the claim limitation of the fiber assuming “a helical configuration upon elongation of approximately 50% to approximately 300%”. A comparison is made between the materials and cross-sectional configurations of the prior art and the instant invention. As discussed in the instant specification, a bicomponent filament, fiber or tape including elastomeric and shape memory polymer portions having the cross-sectional configurations of FIGs. 1A to 1C and FIGs 2A to 2E and are recited to assume a substantially helical configuration following elongation on the order of approximately 50% to approximately 300% (see instant ¶ [26] and [29]). Additionally, as discussed below, Webb (US 2004/0214498 A1) is used to teach the claimed fiber cross-sectional configuration. Webb teaches a conjugate strand having an asymmetric pie-wedge configuration is suitable for imparting a helical (¶ [0031]). Accordingly, the polymeric composite fiber comprises a helical form upon elongation.
Applicant's argument –Applicant argues that Chen is silent to the cross-sectional area of the polyurethane shape memory material and the cross-sectional area of the elastomeric material and only discloses that the thicknesses of the two materials may be modified. The Applicant argues that the concepts of thickness and cross-sectional area are totally different.
Examiner's response –While Chen teaches the two-way shape memory performance of the polymer composite fiber can be adjusted by changing the thickness of the shape memory polymer material and/or the thickness of the elastomer material (bottom of pg. 2), one of ordinary skill in the art would understand that changing a fiber material’s thickness would result in a different cross-sectional area of the material because the total amount of the material present will have changed.
Additionally, Tallury is used to teach a ratio of shape memory polymeric material and elastomer material of 99:1 to 1:99 (¶ [0069]). Accordingly, the cross-sectional area of each component of the fiber falls within the claimed range.
Applicant's argument –Applicant argues that there is no motivation to pick and choose various material features from the different prior art references and combine the features together to make the claimed linear bi-component filament, fiber, or tape, nor does the combination teach or suggest the claimed cross-sectional shape and claimed helical configuration.
Examiner's response –The motivation for using various features from each prior art reference is discussed below. Additionally, for the reasons discussed below, the polymeric composite fiber of the prior art meets the limitation of the claimed cross-sectional shape and helical configuration upon elongation.
	
Information Disclosure Statement
As discussed in the Non-Final Rejected dated 01/05/2022, the references listed in the specification have not been disclosed in an IDS. The references have not been considered unless they have been cited by the examiner on form PTO-892.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 both recite the configuration of “a fiber or filament having the first elastomeric component and the second polymeric component, wherein the second polymeric component is single wedge-shaped portion with a curved edge…”. It is unclear whether the claim is requiring the second polymeric component to be a single wedge-shaped portion, wherein the fiber or filament includes only one wedge-shaped portion of the second polymeric component or if the claim is requiring the second polymeric component to be single wedge-shaped portions, wherein the fiber or filament includes individual wedge-shaped portions of the second polymeric component but multiple wedge-shaped portions may be present.
For purposes of examination, the claims will be interpreted as the second polymeric component is either a single wedge-shaped portion or single wedge-shaped portions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. CN 101164770 A—English translation obtained from Global Dossier, hereinafter “Chen”—in view of Webb et al. US 2004/0214498 A1 (“Webb”), Tallury et al US 2015/0247262 A1 (“Tallury”), Xiang et al. US 2006/0216506 A1 (“Xiang”), and Kim, Byung Kyu, et al. "Polyurethane ionomers having shape memory effects." Polymer 39.13 (1998): 2803-2808. (“Kim”). Supporting evidence provided by Estane® 58245 TPU Technical Data Sheet (“TDS-58245”) and Estane® S385A Technical Data Sheet (“TDS-S385A”).
Regarding claims 1-3, 13-16, Chen teaches a polymer composite material with a two-way shape memory effect using a shape memory polymer material and rubber/elastomer material (middle of pg. 2), wherein the polymer composite material may preferably be in the form of a polymer fiber (first third of pg. 3).
Chen teaches a specific example of the polymer composite material in Example 2 wherein a polyurethane shape memory fiber is bonded to a spandex elastic fiber to form a composite fiber (middle of pg. 4). Chen teaches the Tr of the polyurethane shape memory material is 41-52˚C (middle of pg. 4), wherein Tr is the recovery temperature (bottom of pg. 2).
While Chen teaches the polymer composite fiber may be crimped (middle of pg. 4), Chen fails to teach the cross-sectional configuration of the polymer composite material.
Webb teaches multi-component strands that include a first polymeric component and a second polymeric component (abstract), wherein the strands may have asymmetrical configurations such as the one shown in Fig. 1K below (¶ [0031]):

    PNG
    media_image1.png
    174
    157
    media_image1.png
    Greyscale

Webb teaches Fig. 1K demonstrates a conjugate strand having a pie-wedge configuration that has one unevenly large segment, which is suitable for imparting a helical or spiral shape to the conjugate fiber and, thus, increases the loft of the fabric produced therefrom (¶ [0031]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form a polymer composite material having an asymmetrical cross-sectional configuration, as shown in Fig. 1K above, based on the teaching of Webb.  The motivation for doing so would have been to impart a helical or spiral shape and increase the loft of the fabric produced therefrom, as taught by Webb.
The asymmetrical pie-wedge configuration reads on the claimed configuration d of claim 1 and the claimed configuration b of claim 2.
Chen is silent as to the cross-sectional area of polyurethane shape memory material and the cross-sectional area of the elastomeric material. It should be noted that the cross-sectional area of the polyurethane shape memory material and the cross-sectional area of the elastomeric material are result effective variables. Chen teaches the two-way shape memory performance of the polymer composite fiber can be adjusted by changing the thickness of the shape memory polymer material and/or the thickness of the elastomer material (bottom of pg. 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to create (i) a polymer composite fiber wherein the cross-sectional area of the elastomeric material is of at least greater than approximately 50 percent of the fiber (per claim 1); and (ii) a polymer composite fiber wherein the cross-sectional area of the shape memory polymer material is of at least greater than approximately 50 percent of the fiber (per claim 2) since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art See MPEP 2144.05. In the present invention, one would have been motivated to optimize two-way shape memory performance of the polymer composite material.  
Additionally, Tallury teaches multicomponent fibers which can exhibit thermally-actuated shape recovery properties (abstract), wherein the fibers may be bicomponent fibers having segmented pie cross-sectional geometries (¶ [0069]). Tallury teaches the two components comprising a bicomponent fiber can be present in any desired ratio, for example in a range of 99:1 to 1:99 (¶ [0069]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to produce a polymeric composite fiber wherein the ratio of the first component (elastomeric material) to the second component (shape memory polymer material) is in the range of 99:1 to 1:99, because one of ordinary skill in the art would reasonably have expected the elements of the elastomeric material and the shape memory polymer material to predictably maintain their respective properties or functions after they have been combined within this ratio, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
While Chen teaches does teach the elastomer material may preferably be a polyurethane elastomer resin (bottom third of pg. 2) and shape memory polymers are widely used in textile materials and construction materials (middle of pg. 1), Chen fails to teach the glass transition temperature of the elastomeric material in Example 2. 
Xiang teaches elastomeric multicomponent fibers comprising a thermoplastic polymer material and an elastomeric polymer, wherein the elastomeric polymer provides resiliency to the fiber (abstract, ¶ [0008] and [0070]). Xiang teaches thermoplastic polyurethanes have been shown to be particularly suitable for producing elastomeric fibers for use in bonded fiber structures (¶ [0035]-[0036]). Xiang teaches a specific example of an elastomeric component in Example 2, wherein Estane® 58245 polyether-based thermoplastic polyurethane is used (¶ [0073]). As evidenced by TDS-58245 in the table below, Estane® 58245 has a glass transition temperature (Tg) of -37˚C (pg. 1).

    PNG
    media_image2.png
    258
    911
    media_image2.png
    Greyscale

Therefore, given the general formula and teachings of Chen, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the spandex elastomeric material of the polymeric composite fiber of Example 2 with a polyurethane elastomer resin, because Chen teaches the variable may preferably be selected as the elastomeric material.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified elastomeric material would be useful in the polymeric composite fiber of Chen in view of Webb, and Tallury and possess the benefits taught by Chen.  See MPEP 2143.I.(B).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular polyurethane elastomer resin for the elastomeric material in order to carry out an embodiment of Chen in view of Webb, and Tallury. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the Example 2 of Xiang wherein the elastomeric component of the elastomeric fibers is Estane® 58245. The motivation for doing so would have been to provide resiliency to the fiber, as taught by Xiang.
Chen fails to teach wherein the polyurethane shape memory material is specifically polyester-based or polyether-based.
Kim teaches shape memory polymers are low density, highly shape recoverable, easily processed, and are low cost and teaches shape memory polyurethanes especially have structure-property relationships that are extremely diverse and easily controlled (pg. 2803, col. 2). Kim teaches the shape recovery temperature of shape memory polyurethanes can be set at any temperature between -30 and 70˚C (pg. 2803, col. 2). Kim teaches a specific example of a shape memory polyurethane on pg. 2804 wherein the shape memory polyurethane is formed from polycaprolactone diols (PCL) prepared with 1,4-butanediol (BD) (PCL2000, PCL4000, PCL8000) (pg. 2804, col. 1), wherein PCL2000, PCL4000, and PCL4000 were shown to have higher strength, higher recovery strain, and lower residual strain (abstract). Kim teaches in Figure 3, the shape recovery temperature for these specific shape memory polyurethanes are around 50˚C (pg. 2805).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a shape memory polyurethane made of PCL and PD exemplified by Kim for the polyurethane shape memory polymer material in the polymer composite fiber.  The motivation for doing so would have been to use a shape memory polyurethane that is highly shape recoverable, easily processed, low cost, and to select a shape memory polymer having higher strength, higher recovery strain, and lower residual strain, as taught by Kim.
Chen is silent as to (i) the elastomeric material being more elastic than the polyurethane shape memory fiber material at or lower than the shape recovery temperature; and (ii) the polymer composite fiber assuming a helical configuration upon elongation of approximately 50% to approximately 300%. It is reasonable to presume that conditions (i) and (ii) are inherent to Chen in view of Webb, Tallury, Xiang, and Kim. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property. 
For example, Chen in view of Web, Tallury, Xiang, and Kim teach a polymeric composite fiber in an asymmetric configuration (Chen, middle of pg. 4 and Web, ¶ [0031]) comprising polycaprolactone-based shape memory polymer (Kim, pg. 2804, col. 1) and Estane® 58245 (Xiang, ¶ [0073]). The instant specification recites in Example 1 a bi-component filament comprising Estane® S385A and polycaprolactone based shape memory polymer (instant ¶ [37]). 
As evidenced by TDS-58245 and by TDS-S385A in the tables above and below, Estane® 58245 and Estane® S385A have similar properties and thus would be expected to exhibit similar properties and thus would be expected to exhibit similar properties when evaluated at the same temperature.

    PNG
    media_image3.png
    437
    893
    media_image3.png
    Greyscale


Additionally, the polymeric composite fiber of Chen in view of Webb, Tallury, Xiang, and Kim has an asymmetric pie-wedge cross-sectional geometry, as described above, which is suitable for imparting a helical or spiral shape to the conjugate fiber (Webb, ¶ [0031]). Figs. 2D and 2E of the instant application demonstrate substantially similar cross-sections to the prior art. The instant specification discloses that a bicomponent filament, fiber, or tape including elastomeric and shape memory polymer portions having a cross-sectional geometry such as those depicted in FIGs. 2D and E forms coils upon elongation from about 50% up to about 300% of its original length (instant ¶ [29]). The burden is upon the Applicant to prove otherwise. See MPEP 2112.
As the instant specification does not give a specific definition for a “central core region”, a “central core region” is given the broadest reasonable interpretation. The Examiner interprets a “central core region” to be a line through a point in the center of the cross-section of the bicomponent. Therefore, the asymmetric pie-wedge cross-sectional configuration of Chen in view of Webb, Tallury, Xiang, and Kim contains a core component which is offset from a central core region and is entirely asymmetrically disposed with respect to the central core of the bicomponent fiber.
Regarding claims 3-10, while the ratio of the elastomeric material to the shape memory polymer material is in the range of 99:1 to 1:99, the polymeric composite fibers discussed above fails to specifically comprise ratios of 70:30 and 60:40. However, Tallury teaches the two components comprising a bicomponent fibers can be present in ratios of 70:30 and 60:40 (¶ [0069]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the ratio of Estane® 58245 to polycaprolactone-based shape memory polymer in the polymer composite fiber to be 70:30 and 60:40, because it would have been choosing a specified ratio, which would have been a choice from a finite number of identified, predictable solutions of a ratio useful in the polymer composite fiber of Chen in view of Webb, Tallury, Xiang, and Kim and possessing the benefits taught by Chen, Webb, Tallury, Xiang, and Kim.  One of ordinary skill in the art would have been motivated to produce additional fibers comprising ratios of 70:30 and 60:40 having the benefits taught by Tallury in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The polymer composite fibers of Chen in view of Webb, Tallury, Xiang, and Kim are bicomponent fibers with an asymmetric cross-sectional configuration comprising Estane® 58245 and polycaprolactone-based shape memory polymer in ratios of 70:30 and 60:40.
Chen in view of Webb, Tallury, Xiang, and Kim teach the claimed invention above but fails to teach wherein the fiber (i) is configured to assume a substantially helical configuration upon elongation of approximately 50% to approximately 300% with the coil number per centimeter increasing with the increase of the elongation percentage or the time period of elongation (per claims 3-4); (ii) comprises the coil diameter is from 0.5 to 7 mm (per claims 5-6); (iii) the number of turns per cm is from 7 to 32 (per claims 7-8); and (iv) resumes a substantially linear shape upon heating to the shape recovery temperature. It is reasonable to presume that conditions (i)-(iv) are inherent to Chen in view of Webb, Tallury, Xiang, and Kim. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property. 
For example, Chen in view of Web, Tallury, Xiang, and Kim teach a polymeric composite fiber in an asymmetric bicomponent configuration (Chen, middle of pg. 4 and Webb, ¶ [0031]) comprising Estane® 58245 (Xiang, ¶ [0073]) and polycaprolactone-based shape memory polymer (Kim, pg. 2804, col. 1) in ratios of 70:30 and 60:40 (¶ [0069]). 
The instant specifications recite in Example 1 and Example 5 bi-component filaments comprising Estane® S385A and polycaprolactone based shape memory polymer coextruded with weight ratios of 7:3 and 6:4 respectively (instant ¶ [37] and [45]). 
As evidenced by TDS-58245 and TDS-S385A in the tables above, Estane® 58245 and Estane® S385A have similar properties and would be expected to exhibit similar properties when evaluated at the same temperature. The instant specification teaches Example 1 shows “smart coil” function in which stretching to 100% elongation ratio can give rise to crimping shape with 3 mm of coil diameter, 9 turns per cm and heating up to about 48-80˚C leads to straight shape back (instant ¶ [37]) and Example 5 shows “smart coil” function in which stretching to 100% elongation ratio can give rise to crimping shape with 7 mm of coil diameter, 7 turns per cm and heating up to about 43˚C leads to straight shape back (instant ¶ [46]).
Additionally, the instant specification teaches embodiments of the application may have a coil number per centimeter increasing with the increase of the elongation percentage or time period of elongation (¶ [9]) and resume a substantially linear shape upon heating to the selectively engineered shape recovery temperature (¶ [10]).
The burden is upon the Applicant to prove otherwise. See MPEP 2112.

Claims 1-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. CN 101164770 A—English translation obtained from Global Dossier, hereinafter “Chen”—in view of Webb et al. US 2004/0214498 A1 (“Webb”), Tallury et al US 2015/0247262 A1 (“Tallury”), Xiang et al. US 2006/0216506 A1 (“Xiang”), and Nagata, Minoru, and Y.U. Yamamoto “Synthesis and characterization of photocrosslinked poly(ε-caprolactone)s showing shape-memory properties” Journal of Polymer Science Part A: Polymer Chemistry 47.9 (2009): 2422-2433. (“Nagata”). Supporting evidence provided by Estane® 58245 TPU Technical Data Sheet (“TDS-58245”) and Estane® S385A Technical Data Sheet (“TDS-S385A”).
Regarding claims 1-2, 11-12, and 15-16, Chen teaches a polymer composite material with a two-way shape memory effect using a shape memory polymer material and rubber/elastomer material (middle of pg. 2), wherein the polymer composite material may preferably be in the form of a polymer fiber (first third of pg. 3).
Chen teaches a specific example of the polymer composite material in Example 2 wherein a polyurethane shape memory fiber is bonded to a spandex elastic fiber to form a composite fiber (middle of pg. 4). Chen teaches the Tr of the polyurethane shape memory material is 41-52˚C (middle of pg. 4), wherein Tr is the recovery temperature (bottom of pg. 2).
While Chen teaches the polymer composite fiber may be crimped (middle of pg. 4), Chen fails to teach the cross-sectional configuration of the polymer composite material.
Webb teaches multi-component strands that include a first polymeric component and a second polymeric component (abstract), wherein the strands may have asymmetrical configurations such as the one shown in Fig. 1K below (¶ [0031]):

    PNG
    media_image1.png
    174
    157
    media_image1.png
    Greyscale


Webb teaches Fig. 1K demonstrates a conjugate strand having a pie-wedge configuration that has one unevenly large segment, which is suitable for imparting a helical or spiral shape to the conjugate fiber and, thus, increases the loft of the fabric produced therefrom (¶ [0031]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form a polymer composite material having an asymmetrical cross-sectional configuration, as shown in Fig. 1K above, based on the teaching of Webb.  The motivation for doing so would have been to impart a helical or spiral shape and increase the loft of the fabric produced therefrom, as taught by Webb.
The asymmetrical pie-wedge configuration reads on the claimed configuration d of claim 1 and the claimed configuration b of claim 2.
Chen is silent as to the cross-sectional area of polyurethane shape memory material and the cross-sectional area of the elastomeric material. It should be noted that the cross-sectional area of the polyurethane shape memory material and the cross-sectional area of the elastomeric material are result effective variables. Chen teaches the two-way shape memory performance of the polymer composite fiber can be adjusted by changing the thickness of the shape memory polymer material and/or the thickness of the elastomer material (bottom of pg. 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to create (i) a polymer composite fiber wherein the cross-sectional area of the elastomeric material is of at least greater than approximately 50 percent of the fiber (per claim 1); and (ii) a polymer composite fiber wherein the cross-sectional area of the shape memory polymer material is of at least greater than approximately 50 percent of the fiber (per claim 2) since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art See MPEP 2144.05. In the present invention, one would have been motivated to optimize two-way shape memory performance of the polymer composite material.  
Additionally, Tallury teaches multicomponent fibers which can exhibit thermally-actuated shape recovery properties (abstract), wherein the fibers may be bicomponent fibers having segmented pie cross-sectional geometries (¶ [0069]). Tallury teaches the two components comprising a bicomponent fiber can be present in any desired ratio, for example in a range of 99:1 to 1:99 (¶ [0069]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to produce a polymeric composite fiber wherein the ratio of the first component (elastomeric material) to the second component (shape memory polymer material) is in the range of 99:1 to 1:99, because one of ordinary skill in the art would reasonably have expected the elements of the elastomeric material and the shape memory polymer material to predictably maintain their respective properties or functions after they have been combined within this ratio, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
While Chen teaches does teach the elastomer material may preferably be a polyurethane elastomer resin (bottom third of pg. 2) and shape memory polymers are widely used in textile materials and construction materials (middle of pg. 1), Chen fails to teach the glass transition temperature of the elastomeric material in Example 2. 
Xiang teaches elastomeric multicomponent fibers comprising a thermoplastic polymer material and an elastomeric polymer, wherein the elastomeric polymer provides resiliency to the fiber (abstract, ¶ [0008] and [0070]). Xiang teaches thermoplastic polyurethanes have been shown to be particularly suitable for producing elastomeric fibers for use in bonded fiber structures (¶ [0035]-[0036]). Xiang teaches a specific example of an elastomeric component in Example 2, wherein Estane® 58245 polyether-based thermoplastic polyurethane is used (¶ [0073]). As evidenced by TDS-58245 in the table below, Estane® 58245 has a glass transition temperature (Tg) of -37˚C (pg. 1).

    PNG
    media_image2.png
    258
    911
    media_image2.png
    Greyscale

Therefore, given the general formula and teachings of Chen, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the spandex elastomeric material of the polymeric composite fiber of Example 2 with a polyurethane elastomer resin, because Chen teaches the variable may preferably be selected as the elastomeric material.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified elastomeric material would be useful in the polymeric composite fiber of Chen in view of Webb, and Tallury and possess the benefits taught by Chen.  See MPEP 2143.I.(B).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular polyurethane elastomer resin for the elastomeric material in order to carry out an embodiment of Chen in view of Webb, and Tallury. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the Example 2 of Xiang wherein the elastomeric component of the elastomeric fibers is Estane® 58245. The motivation for doing so would have been to provide resiliency to the fiber, as taught by Xiang.
Chen fails to teach wherein the polyurethane shape memory material is specifically polyester-based or polyether-based.
Nagata teaches shape-memory polymers have many advantages such as various chemical structures, high shape-stability, low recovery temperature, easy processing, and lightness (pg. 2422). Nagata teaches poly(ε-caprolactone) (PCL) is a specific example of a shape-memory polymer having the advantages of biocompatibility and melting temperature around the body temperature (pg. 2423, col. 1). Nagata teaches a specific example of a PCL shape-recovery polymer having a molecular weight of 10000 g/mol (abstract and Table 1). Nagata teaches the PCL having a molecular weight of 10000 g/mol shows excellent shape-memory properties (pg. 2432). Nagata teaches the shape recovery temperature of the PCL shape-memory polymer is in the range of 40-60˚C (pg. 2430). As recited by the instant specification, a polycaprolactone-based polymer is a polyester-based polyurethane shape memory polymer (instant ¶ [7]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the shape memory polyurethane made of PCL having a molecular weight of 10000 g/mol exemplified by Nagata for the polyurethane shape memory polymer material in the polymer composite fiber.  The motivation for doing so would have been to use a shape memory polyurethane having excellent shape-memory properties, as taught by Nagata.
Chen is silent as to (i) the elastomeric material being more elastic than the polyurethane shape memory fiber material at or lower than the shape recovery temperature; and (ii) the polymer composite fiber assuming a helical configuration upon elongation of approximately 50% to approximately 300%. It is reasonable to presume that conditions (i) and (ii) are inherent to Chen in view of Webb, Tallury, Xiang, and Nagata. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property. 
For example, Chen in view of Webb, Tallury, Xiang, and Nagata teach a polymeric composite fiber in an asymmetric configuration (Chen, middle of pg. 4 and Web, ¶ [0031]) comprising polycaprolactone-based shape memory polymer (Nagata, abstract and Table 1) and Estane® 58245 (Xiang, ¶ [0073]). The instant specification recites in Example 1 a bi-component filament comprising Estane® S385A and polycaprolactone based shape memory polymer (instant ¶ [37]). 
As evidenced by TDS-58245 and by TDS-S385A in the tables above and below, Estane® 58245 and Estane® S385A have similar properties and thus would be expected to exhibit similar properties and thus would be expected to exhibit similar properties when evaluated at the same temperature.

    PNG
    media_image3.png
    437
    893
    media_image3.png
    Greyscale

Additionally, the polymeric composite fiber of Chen in view of Webb, Tallury, Xiang, and Nagata has an asymmetric pie-wedge cross-sectional geometry, as described above, which is suitable for imparting a helical or spiral shape to the conjugate fiber (Webb, ¶ [0031]). Figs. 2D and 2E of the instant application demonstrate substantially similar cross-sections to the prior art. The instant specification discloses that a bicomponent filament, fiber, or tape including elastomeric and shape memory polymer portions having a cross-sectional geometry such as those depicted in FIGs. 2D and E forms coils upon elongation from about 50% up to about 300% of its original length (instant ¶ [29]). The burden is upon the Applicant to prove otherwise. See MPEP 2112.
As the instant specification does not give a specific definition for a “central core region”, a “central core region” is given the broadest reasonable interpretation. The Examiner interprets a “central core region” to be a line through a point in the center of the cross-section of the bicomponent. Therefore, the asymmetric pie-wedge cross-sectional configuration of Chen in view of Webb, Tallury, Xiang, and Nagata contains a core component which is offset from a central core region and is entirely asymmetrically disposed with respect to the central core of the bicomponent fiber.
Regarding claims 3-10, while the ratio of the elastomeric material to the shape memory polymer material is in the range of 99:1 to 1:99, the polymeric composite fibers discussed above fails to specifically comprise ratios of 70:30 and 60:40. However, Tallury teaches the two components comprising a bicomponent fibers can be present in ratios of 70:30 and 60:40 (¶ [0069]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the ratio of Estane® 58245 to polycaprolactone-based shape memory polymer in the polymer composite fiber to be 70:30 and 60:40, because it would have been choosing a specified ratio, which would have been a choice from a finite number of identified, predictable solutions of a ratio useful in the polymer composite fiber of Chen in view of Webb, Tallury, Xiang, and Kim and possessing the benefits taught by Chen, Webb, Tallury, Xiang, and Nagata.  One of ordinary skill in the art would have been motivated to produce additional fibers comprising ratios of 70:30 and 60:40 having the benefits taught by Tallury in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The polymer composite fibers of Chen in view of Webb, Tallury, Xiang, and Nagata are bicomponent fibers with an asymmetric cross-sectional configuration comprising Estane® 58245 and polycaprolactone-based shape memory polymer in ratios of 70:30 and 60:40.
Chen in view of Webb, Tallury, Xiang, and Nagata teach the claimed invention above but fails to teach wherein the fiber (i) is configured to assume a substantially helical configuration upon elongation of approximately 50% to approximately 300% with the coil number per centimeter increasing with the increase of the elongation percentage or the time period of elongation (per claims 3-4); (ii) comprises the coil diameter is from 0.5 to 7 mm (per claims 5-6); (iii) the number of turns per cm is from 7 to 32 (per claims 7-8); and (iv) resumes a substantially linear shape upon heating to the shape recovery temperature. It is reasonable to presume that conditions (i)-(iv) are inherent to Chen in view of Webb, Tallury, Xiang, and Nagata. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property. 
For example, Chen in view of Web, Tallury, Xiang, and Nagata teach a polymeric composite fiber in an asymmetric bicomponent configuration (Chen, middle of pg. 4 and Webb, ¶ [0031]) comprising Estane® 58245 (Xiang, ¶ [0073]) and polycaprolactone-based shape memory polymer (Kim, pg. 2804, col. 1) in ratios of 70:30 and 60:40 (¶ [0069]). 
The instant specifications recite in Example 1 and Example 5 bi-component filaments comprising Estane® S385A and polycaprolactone based shape memory polymer coextruded with weight ratios of 7:3 and 6:4 respectively (instant ¶ [37] and [45]). 
As evidenced by TDS-58245 and TDS-S385A in the tables above, Estane® 58245 and Estane® S385A have similar properties and would be expected to exhibit similar properties when evaluated at the same temperature. The instant specification teaches Example 1 shows “smart coil” function in which stretching to 100% elongation ratio can give rise to crimping shape with 3 mm of coil diameter, 9 turns per cm and heating up to about 48-80˚C leads to straight shape back (instant ¶ [37]) and Example 5 shows “smart coil” function in which stretching to 100% elongation ratio can give rise to crimping shape with 7 mm of coil diameter, 7 turns per cm and heating up to about 43˚C leads to straight shape back (instant ¶ [46]).
Additionally, the instant specification teaches embodiments of the application may have a coil number per centimeter increasing with the increase of the elongation percentage or time period of elongation (¶ [9]) and resume a substantially linear shape upon heating to the selectively engineered shape recovery temperature (¶ [10]).
The burden is upon the Applicant to prove otherwise. See MPEP 2112.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2013/186528 recites a shape memory material arranged in a helix having a defined radius and pitch (claims 1-3) wherein the material is bicomponent (claim 6) arranged in an eccentric configuration (claim 9).
	

Contact Information
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.R.W./Examiner, Art Unit 1786     
                                                                                                                                                                                                   /MATTHEW D MATZEK/Primary Examiner, Art Unit 1786